Citation Nr: 1138204	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court granted a Joint Motion for Remand (Joint Motion).  In the October 2008 Order, the Court vacated the Board's September 2007 decision and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.  The Board subsequently remanded the claim to the RO, in March 2009, for further development necessary to comply with the Joint Motion.  

Upon completion of the requested development, the Board again denied the claim in a June 2010 decision.  The Veteran again appealed the case to the Court, and the Court granted another Joint Motion in April 2011, vacating the Board's June 2010 decision and remanding the appeal to the Board for compliance with instructions provided in the Joint Motion.  In light of the findings herein, additional discussion of whether there has been compliance with the Joint Motion is unnecessary.    

The issue of entitlement to service connection for mental disorder(s) other than PTSD, to include depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

Although the Veteran did not engage in direct military combat and his claimed stressors have been incapable of verification, at least one VA physician has assessed PTSD based on the Veteran's claimed stressors, which were consistent with the time, place, and circumstances of his service and were related to fear of enemy attack.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 75 Fed. Reg. 39,843-852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3) (2011)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has PTSD which is related to his experiences in active military service.  Specifically, in a June 2004 statement he said that, while stationed in Vietnam, he moved around a lot in Saigon and came across body parts.  He said this occurred in 1970 to the best of his memory.  In addition, at a 2001 PTSD evaluation, the Veteran stated he came under attack on multiple occasions while stationed in Vietnam, that he saw people injured and killed, and that he saw U.S. troops fighting with and shooting each other.  

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's service treatment records (STRs) do not indicate any manifestations of PTSD or other mental disorders.  Indeed, his March 1969 induction and May 1971 separation examination reports are negative for any history, complaints, or findings of mental health problems.  In addition, the Veteran signed a statement in July 1971 stating that his medical condition had not changed since the May 1971 evaluation.  

Some 30 years following separation from service, the Veteran had a positive PTSD screening in October 2001 at the Amarillo HCS.  He was referred for a PTSD evaluation the following month, and the Chief of Psychology, Dr. G.W.J., assessed PTSD.  The psychologist administered the PTSD Checklist (PCL) and Mississippi Scale to assess for PTSD, and the Veteran scored positive for PTSD on both tests.  The DSM-IV criteria for re-experience of trauma, avoidance, emotional numbing, and hyperarousal were all met.  

Based on the foregoing, the Board finds that the Veteran has a current PTSD diagnosis which meets the criteria of 38 C.F.R. § 4.125(a).  

Under the law, the Board must next consider whether the above diagnosis of PTSD can be related to service, that is, whether there is credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Army military occupational specialty (MOS) as an armorer (noted to be related to the civilian occupation of a stock clerk), and shows that he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  These medals indicate that he was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  The service personnel records also show that the Veteran served in Vietnam from December 1969 to November 1970.  However, there is no indication as to whether he engaged in combat with the enemy.  Indeed, his Record of Assignments indicates that he was assigned to the 45th Military Intelligence Company as a supply specialist during his Vietnam service.  Thus, the Board finds that the Veteran's personnel records do not establish that he was engaged in combat, nor does the Veteran specifically contended that he engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  See Doran, supra.

In support of his claim, the Veteran submitted an Officer's Log from the 45th Military Intelligence Detachment (to which the Veteran was assigned in Vietnam) for dates in May 1968, August 1968, and May 1971.  However, as noted above, the Veteran was in Vietnam from December 1969 to November 1970.  Thus, any attacks recorded in the log above would not have occurred while the Veteran was stationed there.  

Next, the Veteran submitted another Officer's Log from the 519th Support Battalion.  The Board notes that the Veteran's service personnel records, specifically, the list of Appointments and Reductions, appears to indicate that the 45th Military Intelligence Company was subordinate to the 525th Military Intelligence Group.  Moreover, the Board notes that a Unit History of the 519th Military Intelligence Battalion (a different name than that of the Officer's Log) indicates that it was also attached to the 525th Military Intelligence Group.  The Unit History further states that, as of 1966, the 45th Military Intelligence Company was a part of the 519th Military Intelligence Battalion.  However, it is unclear whether, or how, the 519th Support Battalion was related to the 45th Military Intelligence Company, 519th Military Intelligence Battalion, or the 525th Military Intelligence Group.  Thus, although the Officer's Log submitted by the Veteran lists multiple small arms and grenade attacks during the time the Veteran was stationed in Vietnam, the unit identified in the log is not mentioned anywhere in the Veteran's personnel records.  Thus, those documents do not verify that the Veteran came under attack in Vietnam. 

Nevertheless, the Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to his claimed stressors is not necessary, because the incidents involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and is consistent with the places, types, and circumstances of his service in Vietnam.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra, which was issued subsequent to the previous decision of the Board in this case.  Furthermore, the Veteran is credible, as his various accounts of his stressors have been consistent.  Finally, the medical records suggest that the Veteran's health care providers have diagnosed him with PTSD due to recurrent and intrusive distressing recollections and nightmares related to these stressors, which confirms that the claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder and that his symptoms are related to the claimed stressors.  Id.  Indeed, Dr. G.W.J. related his symptoms to his military experiences in the November 2001 psychological evaluation report, and confirmed the relationship between the Veteran's PTSD symptoms and active service in an April 2005 report.    

Therefore, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD, based on the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3) (as added by 75 Fed. Reg. 39,843-852 (July 13, 2010)); Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.  



REMAND

VAMC records show repeated diagnoses of depressive disorder.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed with depressive disorder by his treatment providers, which has not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  We defer to the RO as to whether, on remand, a medical examination is required in order to reconcile the various diagnoses of record or obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim as to mental disorder(s) other than PTSD, to include depressive disorder, in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, furnish the Veteran and his representative with a Statement of the Case and afford a reasonable opportunity to respond.

2.  If, and only if, the Veteran files a substantive appeal as to that issue, return the case to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


